 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLENNA STRONG,                                    No. 2:18-cv-02489-KJM-DB

12                       Plaintiff,
13           v.
14    AT&T Services, Inc.,
15                       Defendant.
16

17                  On April 17, 2019, the parties filed a joint status report requesting this case be

18   referred to the Voluntary Dispute Resolution Program (VDRP). Accordingly, this matter is

19   referred to the court’s ADR Coordinator, Sujean Park, spark@caed.uscourts.gov, for referral to

20   VDRP for the convening of a VDRP session to occur as soon as possible, at which a principal

21   with full settlement authority for each party shall appear.

22                  The parties are DIRECTED to file a joint status report notifying the court of the

23   status of settlement proceedings within sixty (60) days.

24                  IT IS SO ORDERED.

25    DATED: April 19, 2019.
26

27                                                     UNITED STATES DISTRICT JUDGE
28
                                                        1
